PER CURIAM:
On December 21, 1993, this Court convened for oral arguments scheduled at 9:00 a.m. in Courtroom “B.” Counsel for the parties in this matter received notice of this hearing on December 7, 1993.
On December 16, 1993, both counsel submitted a signed stipulation, dated December 15, 1993, that the hearing on this matter be continued. This stipulation was docketed December 17, 1993, four days before the scheduled hearing. Attached to the stipulation was an unsigned order. There was no motion accompanying the stipulation. On December 16, 1993, this Court received a notice from counsel for the appellants, dated December 13, 1993, that he would be off-island the date of the hearing.
A justice of this Court did not sign the order submitted by counsel for the appellants. It appears as though neither counsel checked with this Court to confirm the hearing date, because neither counsel for the parties appeared at the scheduled hearing. No continuance in scheduling is automatic. It is a procedural matter which must be sought by motion pursuant to Com. R. App. P. 27(a), (c), (d), and 34(b).1
Pursuant to Com. R. App. P. 34(e), it is hereby ORDERED that this matter is submitted on the briefs.

 "A request for postponement of the argument or for allowance of additional time must be made by motion filed reasonably in advance of the date fixed for hearing.” Com. R. App. P. 34(b).